— Cas 2:19-cv-20562-ES-MATT Document 1-1 Filed 11/27/19 Page 1 of 33 PagelD: 8

oe
a

 

 

 

 

 

 

 

 

 

Y LiclzWlrLlé 4. Lily z

—

 

of

 

aeglindscl us 2 S/FLB IS

 

| et DA FLL EL, Z4GL + 22a

 

 

 

Coated Zo he LibA Zo Jen: ltl

Btee Lae ADEE.

 

 

Z. aw Akkisld, Lhé Lipllbe fe

 

SectiziatLys Look “reth PA Beast

 

| Adel. ALO LLAL Ln 4Beé StL LE

 

LAL. HZ SEGL ZH LS Leewaiedle Ty, 2H

 

LL ladles tag “VL0 Ladezige BELAMILLE.

 

LLLALLEEY waepth Ltt hl DL Blot

 

| Lekh caake eZ Zula te Lith,

 

 

ra eg of BhujlalilicBie AA |

 

le Zee AADAALALBE at.

 

| Arteria beds

 

 

 

KeltieL y Ledge SNefarrcy

wi -gyy Lyf.

 

DHA LoL te ke LES FOOD, /¢G

 

ZASLA LELL il LAL ve LL AL

 

Bil Sep CAT SUTZ.

 

D feted roe weg

 

LAL ~ GONE

 

LILEELEL, ALGLLE LLL

 

22231

 

TO!L82

BENG

Yop |

 

 

Ln yee)

VS. -/, of ZLL ESO WZ, Level

 

 

 

TL.

 

 

 

 

peel

 
    
     

2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 2 of 33 PagelD: 9
Apdo BG
AFA fj

  

 
Cage 2:19-cv-20964-ES-MAH Documenti1-1 Filed 11/27/19 Page 9 BaF Bp >: 10

 

ide LL» LL WEE ALE atl! LE

 

A ALE. Lie. LAL bb LUD Lip heics

 

|
|
|
|

Ps ASLEZY BO tegé = fe neta __|

 

 

 

Ii MG CG EG

 

 

AZ ete Lik £0 GLE bey ok

 

ZL a Le LEZ a A bird ] whe laf wa, Ate PF

 

y_|
Ey
Ld lhife a
|
|
|

Bnet ig Ctl Life LE ZAI L |

 

Z ste, LCL eth. LF. wok Zorzes J A

 

Ae ~LAALLIL Of pe FPL O Le cL

 

 

iy 7 ia ee ee Sar L.

 

 

Lt fz Lo LAS Si GL LE cL te

 

Bic Cae load Butte, o | 4

 

1 pe Alavwods LAL L cetage LE aut |
Za De DA Ce LA. thts hops G US a Loeb aD |

 

 

 

 

 

 

 

fp Li _

a Z op. ey oe ALL om

 

 

|
LL! ASL heart aA AD LE vated, da.tnig

 

Ltt{ ZA» xt ZL begat ate thereto Ze

 

 

WA Lie Ob. Lo LOGLLILE ea tig AE aL

 

i Sauth Ma Lk 4 GLLLz, CLE, SAS 7, a7 |, BL ZB Bale |

patna Bhs (fe a Loris be nat bey: aha? |

 

 

LLL, LTE AIC Le heacé LoL Lhe), 2A !
Howse Chee Lone ape Wenaig ALE

 

 

 

 

 

> LA

 

 

ahg La seo Dien.

—
,
MEE Zn Cee En CL bristle f Zo 2 toe!

 

 

 

ALG G- LEE LL og L. Za kip? ALLE)
Shak ZILA, L ele NE ELE MEL. de

 

|
|

 

sts Kath “2, COAL. ya Sie Le GoattLL,

 

 

 

 

vw
a %&

 

2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 4 of 33 Pagel

 

 

 
hSe 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 5 of 33 PagelD; 12 |
7) , !

OF |
|
|

 

 

letbcel eg Led. 9S 0 Loses ALLL Lt tat |
LE LL Ligacighel, La ADEZ Siuutwe , dD Lica Sf. |

 

“foe ci de Zz LA. Bes Mp ELLE AL Ly

 

 

 

She A LS L ALL a

 

/
ZL be pit Dn. wate LALA! AAA ZALLILL, S$ Agee

 

(2 ALGL Ze! Ao v4 7- Saat. xed Bey’

 

 

Zz ashes =,/ Py (fo SD bap fF TL. Ora

 

 

 

tip: Lop Zz Leeda Zee Shor ZL LAL

“Aion pe LAW Ze, Lf wtp tided Wi prgigt tL Bu.
ALG. Lhe LEAH yp oo Lae was CHE GAL

 

 

of 2 th VIZ l bp A

 

 

LL, Libel _pertbaps, Leet Vb -

 

dite, Libel. Syd Lali
|
|

| bpllitte, ZS Ua- hie daeaijph Ki

 

7

 

 

an

Ahk, Z V8, ‘en fe eet. BED DMA. Lega _L |
Apher Ss a A Aja LZ CAE Baa |

 

Bee! L2 Zia Lac! A

 

LL LS "CaLle / BéLb Ad Gt gps te ote S rip thi |

 

SS

 

 

es ALL LCL Peps Ly). Beal ZF _ AFL

 

Le Let Lhd Lig natal, ALi LE

 

Ds CYLOE, ) —_
|
|

[443 et ALO Mie Lt Levi LLAL Ze a < x

 

bewiL, ce Ladle Lat

            

 

 

 

|

Lae 5 A a ft od. ee

    

 

 

Se. BLED oe DA kA LE. ~ we PELE ALE. YL o/s

 

 
 

 

 

 

|
|
Liatts (Laz ps VWALL phlwl pet Lf |
dB. CLE Zope a pb LE. Bg —addil

 

EL tPA Gp — bbe, a —~-«,£, 6 Md Lop |

|

 

( Lh tip, Zoe GL AGLL IE ferlld Keto tLe. ox.

 

|

 

 

BED Se 1 Med 4 SPRL. af, geile Mel
dewithoglte wna I ELLL G2 7

 

 

N

 

YE ¢ Bo kG _f5G iy seaweeds Aly,

 

Sthed ken sait art—Lihdd a —
|
|
|

 

 

 

 

 

 
base 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 6 of 33 Page]D: :
fo ob ae

 

 

 

 

A OF. ZL LLLEE Artis L

 

BL Lez M ; LZachJ |

—— ——

 

 

 

i Ld, Aw Liebe itt |

 

shah

ghee a I,

ip LLL hd 2 butt atti Metre fl
ho A VI QbA LE ee. a. Zz fo REZ La. f

 

 

N
NI

A. A op teh, eZ irardiodsel LZ pA Zee AACE. i

 

Yew MELD Lo ABE = ae 0 oS GPE fl EE

 

Aon, aed LE. Mea adsense. dees

 

LL 0 ALE LOL LL» S A Zz LOWE

 

C VEL. A Zev =) =u

 

 

 

“hal LLS!. wate Lda CL

 

 

 

 

 

LBS: Shh wet eZ, L2 kg LO AL ET

 

Ny
Sy

 

\ Sher YA eeepc pe ZL Ltée Siflezeuibbd i;

 

 

tel Bb Bh. Lest CLL A LOLE ELLA Gp.
Lo Ha Le. hate. BE eee CLEDL BLE! =

 

phat LLALL! Loeictant BAL Beles |

 

 

LA. area tl cut odin, Lipp cue
Lo hee este C4 } oa 2/23/14

 

UL De Meith “Auld » SgLed Los La C7,

 

 

|
|
DLE. Ss Ly pg hte ay ZA Li! —_ 7 :

 

 

S Ws = Aalhe La Lo Sten IL ertonn

|
p9t ott” AL Life LILLE, rAd —_ IL KELL afl |

 

 

sey LAE Loop te, Howse. hatsagde LED Le L

ALA. WA ZAeG £2! tLeZAd. ais Lf GAL AAG

 

 

 

Ns

|
yp MELE ALLE ZZ . ILE LL. A LLBL LE LEAD, GA
, Le fearyon Bde SLE Ket! Ofn5 |

 

 

Vorl. Sena nse La a a !
Lit. LAGE ALE Lz Le Be Lis, Lhe ct |

 

SKE LEAS LL etl. SBE EZALLA a |

 

 

 

a Le on erat LAL C7. Sp jbatie. LA Bw |

 

: 7
: Suber A Abi hy tf otheb 2 Ail —

 

 

 

 
 

., (ase 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 7 of “Do 714

 

 

he SE veut aol LEL CL tht of )

tS AML) oS Lp st = Mh QL, LLP, Lup! yled

 

Shel! SAL LIE LL %2 ZA, “ed vo LE. Ell ZEALALDD (Pf

 

Le Attell Se DAL AE Lact vated, PE PLE Lik

 

 

Zz, bhi tiyd TER. nl Seinett (Ge Lt G a Le.

 

a Ohare as Latte Choe ee! Zz

Lit Lgl os Aa EAL Cy fice ga, cA Matis

 

“Bccpiwitbes AE CLL <p aekenttt ta! phd

 

 

ike (Lzbe tiller L. SP ttAwee 6 he LoL SAE 2 tt LA
wan 7 7
(| la ato Ce ad Zz Lies. ALE Lf

 

 

LEA Sgt. £1 Ly (LLL « vaste a
Lilkinte Li 2 xx ae

 

 

 

ALE LE Alcet F Lal. se

 

Sed LAA ert % ZL LASS AL. sesetég Ll abe

 

|
|
|
|
|
|
|
|
LAL RS Lh LDALLL IMI LE LE ball CE. LA AL GL LLL,
|
|
|
|
|
|
|
Z_
~—

ALLE, Se Mand 2 Late. Lig nen nts Lae |

 

 

te Lush Coz. ie OLS oli on fhe n Lotte: Leewbee, fo |
pAheS barb lf LILLE YL. LdgtiZa ale \

 

 

 

 

 

 

 

|
|
ZS Ki bsal fee, Mb wtiin £22 Lez == |
|

Lsberrstoage J Oe

IO

  

 

OP

 

 

(sat LOE ZL LBA Lo Za Joa ipALc eet.
LL Ld ies S) OA HEDALE—“ en BL, Bhs

 

 

Bh tulip LEL 2 Lat LAS elas acaafe

 

 

Lip rls { Ae MeL Jf LIL Sega ttl! i

   

 

 

AEA SDASE AL LD LORELEI aL geen ALLL —

 

CLE LL LAELLE L) ) BAA LE. by LE. P&M get Sone

 

 

LD Sigh ADCE BLE oe. a

 

 

VA iC Bt fap. CFs gkte] )2

ALCL FOAL _ YA a a

 

talk MB atZ. tbe Jd Wt LLL. en ttellle.

 

 

Za Sut COLO GEL So es 2 toed. Mle hides”

an ae

 

 

 

J , 2
Ca

$e 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 8 of 33 PagelD: 15

7 oF Zp

 

|
|
|
|
|

ath AME SOS oAL LLE 3) Lette pp A

 

Co ee vile Eat ba Zo Sel, Ze eer ip of.

 

 

ee Lhe EASES
$e LLL ML Lia EE EE - deed Satie

 

|
|
|

 

 

 

 

Ziti De. —- DL2 de

 

 

 

|
buen thane Lys clase, Lae)
MiaLitaiedl Léa ZL LE OME OG EEL AME FL Ls Lf o

TAL LIE Lede hak LALLL BILE

 

 

byt, LL if, Zk an Litt CAFS. Fate. Leeda L

 

 

 

fc VL fl Jed eZee
Lazw LZ. nine Ee Oe

C OOLLMELE LL, root BLL pene SQLE Loo

 

(GL. Lin Ld LZ L424 Ae Pot geet tg? Z

 

 

LiL tS CB LB CELE AL LEE LLB A AK JE iis LL!

 

ZL ebay oie, Me -~ — -
—

 

 

host < feta J ates Saaclidd x

LD VLC ELL BA 6G LO Lb MEL ZLLAS Fe ee

 

 

OL. Lahidae Afi)

 

* Du LZ. Le La dtd x0 abd fe

 

 

Atte tapi t lecwiza eal MG AA howe.

 

Lo Lit Lthe LM, ok aaliL ZoLLIL Ket the]

 

se i
DELS ge LG Beeiticds pal yp LLL LALE: se —___
Le. ZK eet LL Se CE ese A Lidge ez

 

 

ep Cf APD tee Aide, Kit. La. cose |
tb Yes Lil, gh EYE ZL tf GCL ws Le.

 

a
Sz CL. ZL Lee aS” GALLE fA LOEELL. ter aI.

 

ts, S Zee pe <f2- ALLEL, AE. Big ce Le Ln

 

 

LE Bette tu CLaLg eas Ef, ha” aL go
Mee Sy Mes Bas ts SA rier? CEL Ld 2s

 

Shee ORL LI LE LE LSE AE PtP S

 

 

 

£2 LIAL, VILE o 25, LU Ab ALLIS ae

 

aa .

Bette MA f BL. LL. MEHL a -!
=

 

 

 

 
CHse 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 9 of 33 PagelD: 16

 

 

Aes plete J} LZ. atte Mecned él = Kath ptsvBbe fl
/ a Z

 

 

|

|

¥ He “oL, Lf Go att ae ALLE) |
|

 

SYs-B alata LL ibe scat Gegh

 

 

 

we Mr. Le
SS

— se ee

 

 

y Ee. Mag LE AL a aa

 

LE <p AE. = Hed Ey. LLBLL.. ADE wy 0 ABLE gy OF
Y7 1h, a Aa ete ZZ Latiach. ALL a, LEN |

 

 

 

 

La LE GE aap e- LEA kegs ZILL. A

 

 

ZO See a he ag tt ZZ :

 

 

 

  

LLIEDE. Kh tee Loe Ket’ gece, LE LE LAL BT y |

 

 

Lal Zé LSA Latyl LOELLE Leer. aac

 

 

s
N

(iLL Abe 4 Ath Chl ge Lp ALLEL LL

 

SLLLLL LS. LO LE LEELAE,. fo les lM J hes ae

 

ad Zea Lhe Led eee.

 

|
Aull MALY. fete agp LLL psy # anh de
|
|

ao pepsi deen LL. LaZ phe ce LMA LLL pl pide SOE

 

 

POLES. ZELL C5 Sf/7 -S LE “5 ZS | Le LLL A

 

 

A
> A peg Ave Load Cz wy, Mac
a Aili ig A _aegtt Lb nef tl.

 

 

tate toes Lp LL Zz Le CALE. La LE
Oe LD Bel, CPE hap pada I an

 

ahh ntz Aix,

 

 

GL Bh, DLs LEN AAG. fe LZ — —— —.

 

 

Re LoL ove, ef Ji nd bernedz ZZ

 

Abbie. gt AS” ES eta tet va
DELILE, CL. AL LILLE Pk 2. tes IZ. Sivas

 

 

 

Ag lists Cass, CLE ZA LE LAE ae. 1 rrp
|

 

 

Je stepicdivig sot Jia ~A Chow 259

 

 

oe bee OF, x LE 7 -- ase |

 

 

 

 

La bp ital SEH fipanaeL eee, BA eh |
Lnarlotec€ tisd. paeidigl dladen LAS td

 

NY

 

 

 

 

BUN SELLE ns. Le a 4) ode Line. a

 
Cp)

@ 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 10 of 33 PagelD; 17

Y oe

 

 

a a aa
zt! wep tes G2. 4 bitte fo. !

 

 

 

bah, BELLEE LE rel LDL. a 2 Ji eZ

 

ChE EG acighht. Bie ZL LD ep Stee WA, POLL. C2
|

 

tly, LI LiL ai tcueih aa itt 0
yy LE LE Lok

 

 

Ap i Sh, Ay Leto ut AA Sa

 

 

Ald Siayrexursrsie Lp A. tab. (nA.

 

 

 

Latent ALE Ct. LYLE ttl iets
BEd: ALB

|
|
|
J DLE peti LE LRLLEERLB OA LAL fia Lehi z Zz
|
|
|
|

 

 

CZ MIS LAL G safes Lele LA ALE
LD jth bh a LLL gi LALA LZ !

 

 

| phair tip A (peti LELEE Ag. A LE Lyte
abd, ped Se. YM - ey Ate E faltalis sf |

 

 

us LA xf Ze Co 7 2 Ga bev a Lda ~AAL

 

 

DLE Saw LL LL. )

 

Ley Lilith zt. G- LD Lhe bh ettal. Lb Z|
fol. BE gd Lat pdtidld ed toncatit 0, Ct

 

“ee LA /, ZEA BAe Liles LA 2 A x 4S Wy

 

Donte, MoE Betif. Gcillestd al Mh lassie tsh.

 

ohec&s Vad sup z Dv Lp LZ Geil LA eel

 

| A£é, |

 

SO, 2 YALE DZ ted gar Choos Zaiee.

 

| ee Vi fsa Le Z Af. Ade Lea haze! etl |

 

 

LLL. A) gad: ‘we ALEG MEFs wt, BH. AEA,
(LADLE LAE ot LE he LE Soe.

 

 

 

LZ Spd, DE AartiL,, ) ws Ge eee we
| 42ex Liclif L202 Adee, a i

 

WALZ iy ZB, Ls LL AL. Baws

 

Z-2A4 L2H cenntde, tye thzadiniga Lo |

 

| lle. LLL, LIA AZ ZZ

 

 

 

Sectencsies Aalidesdiol Mpazec ae

———

 

 

 
Cag

P 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 11 of 33 PagelD: 18 |

/b 7g 7

'
'

 

Bil Kits if i jinteaditl LLL A fee

 

 

tas LEG paliide fb t_Jlaee bad Leva J

 

 

Z2ALDUEA ¢ AALLMIELLIAL GL JELLIA LLG By

 

beats Med ige nse Lu LA a/. Z|

 

Musil Lisi ts Lite fhe Lp

 

 

Vee Hake siiw bard cnt ventas, bAcEAS |
ZZ. —

 

 

Qhipsrealis neta! tna teyy by |

 

4 o

 

(baz LalL. wat 2d Agle . LLL

 

Lila lle (Liat deed aL, CZ GOLD = BLL. |
! ZL, easzd ) Ger 2 Bel ?L fdas |

 

 

ZA Leet. BeeL. pees tlt de © |

 

ea

 

a 1
Li Mlb aan tie p02 Pea tle ge of AZZ tel |

 

 

ae Lgl LEZDLEE A

 

Lene Linon cand! Le Zl etl

 

 

wrt. 200 ALE. ae ot ta EE AL |

 

isle.
Cif Ye>

 

 

 

CAS Mes LE

LE

 

 

 

CLEZLILLE PAR bdtifl al Lia eniGl —

t

 

eee “az

bu dentZ £ e_Mtiltacig Ly Gate Jo

 

AL 0 xt, geal Luv fi GE for

 

 

AbELMEE = fds bE BE pr PE.

 

Yeas AVE MAE AA b (Litlibratips LIL LAL
ZL Skayee 2a A Ld peal (yee)

 

 

 

 

 

fue. td Millage Mabe,
Cape 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 12 of 33 PagelD: 19

Lt “2g

 

Lee S A LBE LEELA wall 2LIGLE
Litltibnt. pl! tis pated ci! Lag
L he Le LLL LALLA LE LA fas eho LOS.

MLE Le 0 ALA G2 hg Bt, d KALLE AP _
| ioe Laiip Laiatipet unzte Aled lence haa -

thw lL... ALLi. LiL. ve |
Aue thas Ble Least LBL
I EL. La tex La fi
LIZED eu rl fla Sezai |
LDL LOL, pd Lud, dawned S sy ote _|
Akin ao fae ae ae fied
eo vad 2 cI / coal)
MéRMEE. ate Bez SAaZt = Sir De J
Aloette
BLL LBA Leh Z > KS A La a
tet DLA GE? Aswan BigP Lief |
LOA S LA LMS AL Ett! ZZ MLLER GD ALG :
Lila Laz pel Les pe WAI nt eh ID
| AAA Aout A, ele Lake
vadelpehee Alaris hig LoL bee Meee
LOAS paid. YEE ZL Spd LE Ad !
ey CLS Ligctael La, Maa 9
Zz Zz DAA MELL epee LZ an !
LLZE. So bt b2L ) Ae. BieLiif zelg.
cLiipal. GE. Ltr Legale Lp LLL. GL Bid BA
I Vaxtigtiah amis, 2 cee, pana ALL oP
ond Lake A Be2. 4 Bu tf tll fA (aa
Jalee dalle, Pe eee
\ thal D2 peated bb. bsdaa ila ed has
. Spd. the Beast Bas tas orddil Ze. |
/ | Zest Z PAZ Bb L Agta ee :

. oF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Cag

—

P 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 13 of 33 PagelD: 20

Dk TLR

 

|
| est pez A nate SaarJb. ) °

 

 

 

rll sei, te th hibit LIQ, 2 Aspect gle

 

ALES AL, ack. Ld Zhe a Leatoae L

 

5
>———

 

 

aw

LALLY / Cette fpAe tase

 

 

 

 

aizeig Misa td ead fad |

 

 

a
A Lees BAe CFE ed OAL

 

Atay Medea EIA TEAL
Shahe Khoxirt- LL = SG Lhd. eL- —% Za

 

 

Bey Ap LE LE iawn tg th iptastect, dhdtralgdacll, 4
ztaticbeadiaal Lx SAA Le Dawe

 

1
t
'

 

LD Ze ZELL Z AAMLE ALL At LEG Ze |

 

 

 

LODZLLG LD SEALE Split cate LLALe

 

7
DLA EL ELLA DL, pale HA LA Lh, LAME Bp
MAd bal Were, pes chee Sarah Pa

1
1
|

 

aS Boni, Lali tet ali 2xL2 |

 

 

Ea AL kd elt, ALD Ge peylEy ALLO

 

 

 

lentiif, tb Leute sedep Bs Laer cans

Lipal jpahaed Auadls ad tig abel? |

 

 

ZA. AAS bee LD LAE League a22
44a filial, Lbeseigs  sasacsgZe — — ~ |

 

 

 

Millville LEAL pal Lhe Zod
AMibevigh ttc thontt, teil Anode #

 

<a

 

i

|
etter f/f. ~ Lobel L242 faut lt xo

|
MP UERL Yo SAEL SEAL lle _ Ltn Ae haf

 

 

 

 

Bt. WE ptt Be uastatt phat ww |

 

 

o :
MOVE ALL Liege OM LAL WDE ALE

 

 

 

 

oa ion
Cag

@ 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 14 of 33 cae 21 |
|

7 oof |

|

|

 

| f ett. Mhz Lotte ae DL. Spt Lh? Mt ELL,

 

LI VA oS tl. KeSa LZ Lines # Getz PALL O TZ

 

 

|
| pet Bac 0 en a LLL. _
|

SY LQ LBL. fe AL pty DL Lig Loe Locher LL

 

"Db, b Lisatosinect $ALE Cb Lbbstee fl

 

 

Aflichs ALAD MLA, ). fie A LOLERL.. Mpa Ly Mi

 

that LALA. CA) Lotdh, LE Ae

LAL AE. wk. an en fee =

 

 

 

| ZE3 VEAL Lae. Oe he ab Gee LLELD. zw
| ate Zar ABLE TAL BL ABELLA

 

|

 

ZO: pt Lectar bo ptr ase Lex Ad LEAS 2A _|

JihitLey ty thet le pied Lip Lata eZ eG etl | |

 

CEB iL t LLESL, Apa d lle — |

 

theyleteA Zine na Lie, LILES: Att te Ada a

 

Méwagaect, )

 

 

“ sale, Zz. LEUEL xy Bate ZL, it ft MLE. LA

 

~/ A rue thee 22te BEL. ZA eared.

 

SLL A ha, LAL BSE: A ADELP DE eeshene—

 

 

 

(tel Sable aay) 1 él fof
Lai bidteugae Juanes lst aml - - =

   

 

LAL ltrs Lip Lesa Sygoae_ aezA_— = |

 

_f hitb estat ck, ae Aint toed Lada

 

 

 

| ood. (heli, aX Laaip a ae |

9)

 

Co rn

 

MAA! GF Baas FE

 

wreath tdi. slag Laren Mali

 

 

 

 

fl flee Awe rut Lhe 2 Muzasasl tt Lef.
Wiz ae BAL esol Attia + |

 

stu. DELL. gusp lea Bett !

 

|_ wo Lace e™ JA» SAUL __ ORE

 

| Ahaetgcn Ww LLL AL OZ DE

 

I ttrtet, LEE ZEB Lge LL LL LE

 

 

 

 

 
Ca

Be 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 15 of 33 PagelD: 22

VY °“ LP

 

Bet pte el! dhe MLZLL Gp Le Lo LLL x

 

Yh azn LO Lede ei tose: tact S hed glee ec

 

 

Lo sired y= wecncritandf_aattf LLL

 

 

feel.

 

pL ferill b at Tut yA TAZA pL zal !

 

|
:
|
|
DAL DL, ay LOE J MIELE ELE LY CE aE SS
|
|
|
|
|
|
|
|
|

AaLlel Lule GpitiigAl! Lait Cetbe pete BE

 

Zink lie A! ge! ae el Ea Bb.

 

Mie Leb x wear Aptazee Lelia Lhad |

 

that Liat biidiastas Mowe OOUMEE 2 LoL lS

 

 

A ZZ cus F0 Zee gh,

 

| ob rae Seal tt LE, = <A

 

be 2 a CA rete LLL Sa eet Eo DIL

 

|
ZHlh, “BAL Leib Lt Alunh BLP US. |
|

CLL a> a A Shes ALLEL eta LS

 

 

LELZ BE ALE ULE “A LEE -— 7 7

 

depadnest . LEILA fa LA Sete Lae :

 

 

Dz Anti pZ 9 cya cL | BEG Bilt
FA Shs, 0 Spd gfe,

 

 

 

— 9, — Latex Motrn Bp ple Oh beets.

 

SALSA a eo Zh Mal ala ewes LD, A

 

 

BA SYBEXLS, (Pact L. ( fice al. Al. Oph AA ah,

 

aug Lea! iti Eo cote ZA Boe
ffl Cpe toad PAA fo

 

 

Leabenatd mothite pe cy ta

WE (AAAS. Ef... Zo Ling tee ae ALLA |

 

 

 

ELLALEL Ip LA Loe J hlcac fez am |

 

LL2EL “2 Lae LAG A z nw

 

DL LAE: Ae) AP LEE ALS fe

 

 

ll ~-SEQ eel ~ Ae Tic LA Li MTL. Aili

 

 

 

 

FT
Ca

@ 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 16 of 33 PagelD: 23
AS °F Lb

 

LEE. flac, (ti fel Lilia Made, Ytrad Bi ket ff

 

|
|
|
|
|

Lb Z4 Lhd 53 i Lopes FLL A ecw de Ad La

 

Ka SG. fey. LLL. gat LEE. ca.

 

Le, SL. ZS ZL aileans sil, Lee ZC G2. Ae

 

 

NI

éltsaual (btelow Life Zithg fled AZ
(alt LG tee fetta ama A. SLE, VODTE:.

 

AS ALLELE, Laat! Hi, ZS Liane! |

 

GL! ttle. (seeped ye Ae. Mt aoa, |

 

HAG. tte Leaded. sci sea _|

 

pdf A tA badba lA Lottie cea LL ALI G__

 

 

i gems

 

Alfie Jf (3 —G, yy eattb LEA dated, |
A sted hat en Mt ete ABI oul lhe west»

 

 

|
Bat! Alte bbz af 64a a

 

|
Ab getdbouwr tL. ZS LI BRALL LAL ll CE

 

 

Zz GALLE, A DEEL ac a ne

 

 

 

LE AA rs ——
LEVEL - ( Lee oe

 

 

 

 

CALL, LLLLE. Lh teclell gtO lm LLL. ry.
9 Ages Laid. Alesse

 

 

|
Ly MEE fl. tgp fidllin ES LLL LG |

| Land ty ‘ature LD viata Lint —~s Ai

 

 

(Ay Seidl A _aedpriaelin Ai LL Leetytudten

wat Ledeen, bagel ab td sia dl

 

 

HW Lg ZZEA Jee.

|
(hea SF, SB. LF LA IZ CLE ZA L La Mi. |

 

 

ate. CAL Abe Sw tatZ« Shee that rz MA
thee Leip tty Lieb lbeppteet Ds |

 

 

Wee ) Sate Leong LAE |
LEALE, he Lea pL. aati iecateasaed)|

 

I Led. LE: LL LLL Y nue. LAE. LILLIS.

 

Z. LE DLE. fleacle !

 

 

Dib Steines Lk La,’ |

 

 

 

a) Ae KE Liege Ll LLL. et Le tel. 2
2 2p

2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 17 of On 2

EZ

—

 
Cc 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 18 of 33 PagelD: 25 |
, 2 |

 

 
Cas

@ 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 19 of 33 PagelD: 26
i

 

Liye te | BE Qt la Pucr2h |

 

 

AACE Abe.

 

eateL Leer LZ LAE az LD Lil st oS
Vip’ 2d. Statues) MeL ge =

 

 

LALLA DL tic el Lae LDL LIE -— = =

 

 

 

 

 

Pall wepee 4,241 22 LB Spcti dl eg, ee?) |

 

|
|
|

 

 

eee

 

PIAL Ded - =f” ZA Es Leap Z, OLD. CL o—

 

 

 

Liphds sec sino legeil

ANIL AA ween Mal LEE Zon LPR LLL

 

~ Af 7 4, a

 

 

ot). | kraug Mie 2 apa l

 

 

EZ etc gE tl LAS. A Lahedttter ne, J

 

 

 

 

 

Lh ALL ie: JA a fee ZL LA Lief

 

 

 

|
LA LLL LL,

 

 

|

FB itelet OD adrgd ho

 

 

Balt. Ly beafe LLL Lé. =

 

|

 

 

 

a \

 

MAE. Sa LEZ wade deraiga Ihe ta dateanhs

 

Zz Vad’ LAL. zo rus Frey fe: Ligh LAS |

 

 

 

 

 

 

 

 
Cage 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 20 of 33 PagelD: 27

AG oF gp

 

 

 

BR EzLli, a! wee wee Se ALLL A !
‘7 ” a ; |
A raeidian L wace sat attain La Sh edt
Ml ited) AD, 2a lated ead Son oe
| tee geht Lea AL (tlhe __|

 

 

 

 

 

a

y Lepliciate See atate LZ, id wee |
Ke ESE DML SLE ZPD ZZL!. LEP eS CF LOA

va

 

 

 

 

KB CL, |

Shae Meader fall Jaziad, rerio
¢ L422 LZ Lt ald oat At LEZ
Za LL 2 aati LN ee tale ie |
FOr S led, Ayah eadesll Stee Liscit LANL ALD / he
Lid~et! ws 0 Tren, pnt Gee fldlalt tb atin ee |
ole. rsalpde del Lal LbaLig Lee aati Le |

 

a

 

 

 

 

 

 

 

 

 

 

 

 

_Latactadhg tab Ladadeiiad,

|
Léeit Ltt AL, LCA LL. get Nye pote !

 

 
   

 

    

c Lada gpeet \ the ae

 

alll Laan Lie. Om |
I ee a

 

 

 

 

1

ewan LtihirdiactlA "dele paasag ge

 

MAELILEE SBME AACE Lee pede. _ Lbeetirae FY
|

 

 

xx wabek Lead” go Ada Leta

 

 

, patastZEebii! by Lewsael Aatlate zal

 

 

[Ase i ig Lb Gee fai

 

 

 

{Lae Mt _aie_ Bye Yndee sae! ate” eee

 

 

 

 
Cas

A 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 21 of 33 PagelD: 28 |
IO LF

|

 

 

Lui otis 2 ott aitsthgy Z lig tn LG, pNLL AY Zl Gp OL _|
Shappreg Minens Lh Aten tla LAALLE ate |

 

 

> |
OZAL iiae Lede ede fen AeA ALL IAL G wagt ©

Meza Leda mal ae ee

 

 

ZieLtTbs Mhatial ep ZL. , LA 2an/ 7 I$-2
Butera tE 422 ge) QAl iz LMA Zt ZA ZQOAS

 

|
|
|

 

7
0k Lida SALES? AS. Gallewig acta |

 

L120. 14k en yp tebe

 

7 wo:
ZS Selatrnatl 8 pe LA LEV added
etic eS AE ALY Athi |

 

 

QE Ltée the Jabpct And Gp

 

 

Sete SK clever fe zer2D 2

 

 

 

/
Bsc tert BZ ato ola ftpe/ ADL ech lite 1 LEE

|

3 #4, } Dede ry phn! QE |
|

-|

|

 

 

4&4: J Airdiornste dhad 940 LB
Sen Law rze ibe

 

 

zs LOE. LILDALELS LE egatrdac abot -

 

 

A Gite. AL fd DLE aA
CO YLLELELL wal lydia) Lag Moot L Aged

 

 

 

SAgHALL a3 er DA easeate fae

 

 

 

ye a JE Aa pete

 

 

|

 

|
|

 

 

|

 

Bll Lofty tat dt tLe pdt ave sua le Lea heat BP

 

|

 

|
|

Ze Aad Lz bith ate Pate litle. |

 

 

 

 

 

 
Ca

——

e 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 22 of 33 PagelD: 29 |

F7 Oo” pp

 

xhils ALlt ake ALeEle 4, G4 ID Z A. LFe2F.

 

SIA2Z PAL ALLL LLe, Mine Lae Mitts, jo

 

HL VA jiae: Laitiig AL RGAICEE

 

 

Z, ZjpllL. Ca2g Aan. LD. LGEz ti Les YP _!
|

ME te 2) LIPEE! QL dd deealip Zar /

 

 

welll fhe sled aZ_20 Lzidoash |
it hee Lert eZ, AALS Li Lb. LIE

 

LIZA A Mel QZZZL It Ei CEL” She

 

ee teddies tah, (2 Ezeh

 

 

|
Sh i. LibeLuL) Lewrsned Hhen.
|

 

Life 22. Zell CALM. a. SA str,
hip Liz pec bvetA zal lbs LLBLL Lia

 

thad. LALLES.. SADLEL a i A Za tit tile

 

4 ZL eee eZ gx Aicaiebagp

 

 

ga. Tv i Zend Libiastis ip tig. an aa

 

a ee GLA et fi

 

LLL SL LLLePata Zod SDB GEG

 

 

HE JOEL (LA. Le est LL. LA NK 2 (A esr tp |
Let Cadet a4 AGG GE on

 

|

|

MELE. LAL MC Af be PAE Abii Lagat \
ME

7

 

 

cept i. tf. pl. Aas a Daven
) ep pba L es Be,

 

Batt) ALLEL gr Leo ae m7

 

OMS th, 22 Lbbetl Le faa 2p 4 LBL

 

Lea the MARLEE iat ZA Lead

 

 

 

N\

ketti. As, wae Alu= Sgbe. Ls tet ~
PEE thos

 

 

“ ecu, th auaah faz saattl, Moos eatie ra ae
BELBE. flac. bled teva. ee pA !

 

| Lites LL. Bat ite srs tbh fla. BLL KLE

 

AS LEE! PS. > EEL. ttl dhe Sipe

 

 

 

 

LLL O\Nsteaalt) Maced 20 Les lSadlidza) |

 
cat

B 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 23 of 33 PagelD: 30.

ott Fog

 

 

Who Atal wdoa téeliy’

 

 

 

a

A I Ie

 

 

A itlonth DL. Ldap LLL L tae! we

 

 

Mea hbztodirdal lad GEE re AL OLE |

 

Lh at th Wes Ab thax Bue |

 

 

 

BL. thee PALES pt. lads pfAL 2 |
Citi Aki Jb agendas had |

 

 

7 . \
fgs2 iad Lilet ALE faa

 

HUES da phe AnttA, =sc adie Lb
2 Al bela tease LA, date, bit Laat P LPN as

 

Lf
Yaslll Gack flenbess gree vintadenrs |

 

 

QL Hse na AIA OLA fence! slg A, 1
Mei lettiaadal ea i deashatias ofa db 7

 

LLAL, Juelz Lind Niet A babecee BLE |

 

 

A zx WA (Ab La AZ ne ae

 

at Atte eased An AA _ gg ee _|
eZ Boris fpr dba fosaaldig ee |

 

cael VALe OL

 

 

 

OULLE. OVE. LAE AALS ELA Ads ; a a

 

 

Linisbedestiane si sages, aera tehitseee |

 

 

tobi, werden tha Az co Marae |

 

Lhd Lauded, A _lteit Sica Ete Dw ent ___|
AAitaslidl Lie LE _flescIAZ Jo Meoed

 

 

 

 

a ee Le AA |

|
Yen fehee 2 OL they OF ff — — =

 

pusEasthesieté fordalanadtessf spate |

 

 

rs thad

 

 

 

|
|
|
J
1

 

 
Cag

P 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 24 of 33 PagelD: 31

AS PF

 

Lith. ett. fh Ld = bg LL. BLE a

 

_ a Lwibadeibern! Ltt. 4iif. Spt:

AS thx Lztint Wat popte Bgl

 

el VEZIY A ME, ZDLL Basvwnrtte, A. h. a

 

A a a pak tt AEA oa

 

 

(ete A Milt Qc nae Zp

 

Zz Ante ae b Latll ite tad hali,

>) CL L CSL) RS LL te LLBL LEEDS ALL

 

BE LTD LMawpinble pute taut Luis

 

Apa, ZS, yy, ZE AIMEE, Ca td vae LES

 

 

 

 

AaLinL pb. Lasd. Za eed 4 ELLIS LE |

BE LBE yee det O LDL tbs tilt,

 

 

Lhasa tg Seda a

 

ZS the Anyone! LC pnt PED Eat DES Letath..

 

 

| Lila. Lyre Ass tule atta te 5 :

 

I
|

 

Cn Let Lovie ta ae QoL eee Cay

 

 

 

A iawad ae Gili a wos

 

 

dale LENE FEEL ee

 

 egieh peas gh eecIbS tnEelE LaLa

 

»

 

Lb > a pt LOL. Jee -~—- |

 

 

a ii setp ent Gp Fae ____.
LLL al be A fl AL Yent* ria

a2 Ai Latin f a= DE LAE

 

Lautan Lid. Alea geet a

 

‘A LELLA: eee! DEE Ete ABE _-_ -— —

 

 

 

tls en — lag liy aud DOE a

|
|
|
Lizzi ewe theszidaes pen 2 Lopate “|
till eltE PixQbtp.. dole te Lhthebe, flztl £2 Yo

 

 

 

9 ELE Zz Lyf Jhak, LLB ALD.
(2p LM LL fe ME tat LAG £Z CGS Lo LLLg Z

 

|

 

|
!

 

 

 

 
Cas¢ 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 25 of 33 PagelD: 32 |

AY O” JF |

 

ry 22a¢_olahil pat 2 Stra!

 

 

we a
Gates bas #2 5b of Lille Ziel Ditalaf
CPL 2) ALO SE AULA Lith ag Lip dae a

 

 

 

ZBIE_ pat S74 Lae GL! Zi22,

 

|
|
|
|
|
!

 

 

 

oahetenes cusxt, , , i

tt2 bath dd phe yl set eysrg ts Semews |

 

Letep £0 Gal CF. 2) Sth Stasib ita iil Lesa

 

 

/ , ,
JA. kiana) texlttaze tg pleat |
fb Z

 

 

. Y  Mppecticrarfy ALA LLL! Ly =_ — ~

 

7
Aya lel llLiry VL OODL LOL LL ZIAL LAE Za.
‘SOE Ott DEL DF Sod, Lact bed

 

i
|
i
|
|

 

Buti Zs YZ, Lo tegive, “ wae EA

‘)
Atif. PF Ad2f Apt LED Veto

 

 

 

 

tlle AbLvE util 0A pte Lie Sod.

 

 

ZA 23 LENO" Sele cthf Hof SALLUEL G -_- - T

 

LEZ, ‘alert Lik tf CLALLBCA SG, ERA LPS PBL. GZ

Oe fovilnnced Ler?

 

 

 

WH Ke Nghia t Lassed ble Spall A

 

Lib Se pet gtol 2 ten 2 allgei |
Mit lleatirpet Late, CAE LULLED EE BL”.

 

 

 

 

LS eat tase Sis Ahad

 

 

 

a) ME waetZ Show ffad CEE

 

 

 

ORLLELLLL Laid pA Itbotasttid
Lt wtidecvatiesi~g Bal Akt, eas LAE.

 

 

 

 

 

MLL QLLY. Ye LBL LL Litt

 

WLELE A.Staté Mibek exlipelly =

 

 

 

 

 
Ca

OP

e 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 26 of 33 PagelD: 33

Os on oF :

 

VLLILEE Mili. LE the Lousdibedbdt al

 

 

hijh Ls, + Synteote. LEE we a ip Tha LOE

 

VL “oh, bs BLE Zizi lizcZicttE? ale ze tbl | |

 

“ A gtiipants Bite ad Aarsactial acct

 

Bee wv LS. AME AZS He

 

 

atl tle RBLLG, 22. AZ ) pte _Z yz shea fhe
|

 

Sah wares LaLL tga, dave Lbnccalrns |

DELZLE, Zz 2 Aa GLALG: LAE a

 

MELEE sp. 2h Ld. wt DE LbE LEAp.

 

Lintriypte Z et! Zz DE LD LH.

 

LEAL ME CSG LD 2h | bay LD

 

AA A wer tthé LAL Miigpltile sd PEARS.

 

fd 2p Lf Yay Ze Me th hee

 

hy at. Le oY WA ZiptTtEse Jags Ze LLG. LEL |

 

Bett AL! LLB 02 heigl EL. Zit Le.

 

x Sel glad 2 tier kai ela

 

DALE. Sti AS £9 PL ALE Maley L ra

 

 

AL Lee C4? Le lititL PG SZ wt. at: Ueciite_ dpi !

 

pes A BZ, Lewd LFF fo— wept gll
Ze head

MAE. LIE ALLL “Qe La! :

 

 

 

A bebe. fle oe yp fn etspvsee SE

 

A Sete wn Leslee A fe DAEL Lez LA LIE
ABegwt Mitliba

 

 

Ltt, ltd La bpp. £3. cB. Pa

 

V Lgl SG ~ eS Fe A Le Che £B. SpA oz
|

waz, ce. weil ALE DY. seen baz. Lizzi |

 

 

L ALL.) eae a Meili. S24 Lipo Latest

Wael ALE Lilt LLG PLE A (tet se |

 

ABLE. Zn Lae AL£2 Azali Ciel!

 

 

 

. {AZ ZZe (CEL LILLA Ais ktsigl_ KELL ofa GY

|
Btfs$ SoBe vig ILE ee 4e._LLL LZ |

 

Zoi ZELL ptt LAE SS tptth wali, GLELLLLL, |

 

Z. Lee. Li ME. ULE, Jl (Oo ELS LAS SL pathestetitl, 7.

 

 

 

 

 
2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 27 of 33 PagelD: 34

FZ lo “fb

 

 

 
Case

2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 28 of 33 PagelD: 35

27 9 fF

 

stolicc Mt Ahad Me purl! LEP bad,

 

 

 

pfsgle@- Bk LA ae Lyads CALE Jeet yl at.

 

 

| CL Ss da Ly ) Agee LD Yh ue Sat Las TZ,

Us

Ss Lele ered Shad AA il Led. let ES.

 

bE 2x Lowe Lope Lien LAE Ld) Ad

 

 

LL BL-, Beltl BLL LLLED fia Lede _(LelAL Lb pp

 

 

LLL EA/deo Bill » wid! Es Lead,
ange LLLLE LD iid. Ltt lee g/ ig, ZL |

 

ALD ZF LE (GLA L Aelil ¢ SE ZDLAL ALL = TT

 

 

ablcgee LA JLLEL EDS LE Nt LE Loons

 

Bre LLL pt ep. ZS BLLI Lees hotel.
atl el gp yrabatE dif. aide.

 

JLLLIES, Bat ZABLE MAE HD CBE

 

 

| ball Bet. SOE D2 BA) Zn the 2
URPBLLL ee x

 

ALCL. teal Ail. Attbtl lyf stelle Le |

 

Aided ZA S ote tatecssal MLLLEE Batti

 

| hipiiladzasle L pt, Sk ceetid, )

 

 

Bell! Gad. ai, lpia at
we. LAL LBL, ak 9 Lyi -o| HAL. BEL 224 EF

 

 

Legal etl heer Lane sated te , te wal
| ALE Lt neds 2 ysteriz: Loopf GADD. :

 

ALL tbat, LAA SH

 

7 DE LZ) LLL Vy DELZLLGLS !

 

 

 

LEP a! 46, jpaL slit: x Lg DLE.

 

|
|
WaLee LE ea Bett! FA A tad Zz L4 Lea |
|

 

VA LLRzL. 3k; ELE es Gag
: ; |

 

 

Lheca Ze we hewe “Dotcwiesue |

 

| etFEz tee,» |

 

J

psa Ltt fezwlstete di pbaz fib, !

 

Z enlshctet tess ;

 

LAE Sch. fier itteadtid, LAA adit

 

 

 

 

 
Ca

5

Be 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 29 of 33 PagelD: 36

|
LV “LF

 

 

A picimscls baphe 4 db WovE LEES

 

Lb Be Ltlet, Ss 1 wh. zit UAL. lteter

 

HMLMEBS. Zo LEpAL weadsbsan ls Bill A

 

 

ALLIS LAL S. y YUE Lx Ad £2 Leattitlaesb il

 

|
LALW Libba lee ak “YypAess AD LEGAL
|

(tsp hAstl sh hil! fa Leal Woid, LAE DOLE Aetil

 

 

Utdbir life Qittl JIE Miiph: 4 op Lele
LLEGLIL. Dopes ELbts wast! nterdbe sigs !

 

eth LBE Aitbbs¢tid bit dbheiids”

 

GL. Wikz lead ae >J

 

 

Wali ab Tiga, dhe bp ft Ld,
LL 4, Z YES ea wtE LbaE x

 

poozel! Yes) BAL Delile gat te!

 

 

Dyypebhcte pp bctts.. I. otizel Alt Stil Lae!
(ated A alg Miditi Vepid  LbZL

 

A 4 Hilie Lathe Bizet “babs! CME al

 

 

 

ttt dua LZR Ql itef.. Maggitalelp a
JA petdx Lr §_tbdbutf. {LL basing

 

 

 

thik Mes st, Gltiel atbetel Leeds:

 

 

 

Ber pc vtesibecad, at iyejitt ei” |
(dp Lb “27% 2 Beryvil ex oS Bite Lf.

 

Lgtcde teal - Lec, ”

 

ze _olse pete Lat 2 He. Lips

 

 

|_Leehe A Jf Oe ee a

 

Aad L5uf S%p-npoteA that We fers po

 

ga, YO EREI DEES. FLRS Shizert J I~ “GYLALLEAE,

 

 

“Ot gaye Sg pet 6 “ee. ZB PLE |

 

 

 

lll EE LD Lees. Lipa! eed. ates Lee
QL. bz Dpepted ite asd. eect atbes Ze

 

 

Lia! <b -Sb= ner —SEa:)

 

 

 

 

 

 
Case 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 30 of 33 PagelD: 37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7, Relief .

(State briefly exactly what. you want the Court to do for you. Make
no legal arguments. Cite no cases or _

 

 

 

 

\ _/. ‘7

LWA
St LVV

\j\ +

 

 

 
Ca

He 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 31 of 33 PagelD: 38

Mila ™

 

 

 

 

DELLALLLLG thE Hedi pF Mia

 

 

senlotix dhe Lipbds bs at Lb9tn1 wep |

 

i

:

thr. pz paths. gat fe 9 EAA ETAL |
|

|

Lal E CH PBE Zzghts, Lapttedeza/ dhs AeliY

 

IL’ wt GAl dzkaté, Lhe BLLEE LSESLEPBE

 

 

 

iv et phe Lith, grt gil gcd tate, |

 

|
Bl) Bele. Pea blS, AL tle EL

delaerig dba Hide 2 the LiZed Ape tle

 

 

DE. ZB cide) 920 LES. Zinkibedel sl,

 

LD Vt Lgté. ALE Lephtits Beta bgt. a

 

 

EAA LS LD Llttat be LE 5 DLE te PLAL GEL,

 

dhat Jha socitlhs. Aoviiegd Lo /Aapoaetiy

 

Milage Le? Loael weeetét)! |
Sill thialehnl ass A naewrt al Lehto

 

 

 

aay

SHE a> (nied LPL

 

 

Ceeipes 0 #0 me, ty fbE wtetea!

 

 

Bell fibe JIG / sbuté L308. PA CELE = ilar _|

 

SL: GL = tp, dei Lf ACG.
Lakh lili ght 282 Latent

 

 

 

(Slo bites, webb ro SDpovek, pha Lge a

 

 

Adelle, oe on £2 feecep ablatpo $$

 

 

wl. Jae aD A ( IA pA LG
LES Vdenotne o le ee,

 

Lest) JAE azar ds (Wt. BAC eeiadll

 

 

 

VSELL Ln pal blll Lili ted tut weac = =

—..

 

wathdcobeapatcnsh

. TM -

 

 

37)

LD Bisel, ALE tect, rapt zat veetber VL

 

 

 

fileB So 2 Leae! Yo znd Zo

 

 

 

Spt
Cate 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 32 of 33 PagelD: 39

KEREF

 

 

 

 

 

CL Z_LaeEpdebe Spi FE | ae, DAB
Sitez le te :

 

 

 

 

 

eZ Sazlral Zieti2t, 2222 Yall opp
Dubin § Cte Lbee ESOL pal taste Dal &e

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-20964-ES-MAH Document 1-1 Filed 11/27/19 Page 33 of 33 PagelD: 40

 

 

 

 

 

 

 

 

 

8. Do you request a jury or non-jury trial? (Check only one)

Aatry Trial (.) Non-Jury Trial

I declare under penalty of perjury that the foregoing is true and correct.
Signed this taba Of ALDVEL Kel, 20 / 9

LMagdlidliaed Abeta id

 

Signature of plaintiff*

(*EACH PLAINTIFF NAMED IN THE COMPLAINT MUST SIGN THE
COMPLAINT HERE. ADD ADDITIONAL LINES IF THERE IS MORE THAN
ONE PLAINTIFF. REMEMBER, EACH PLAINTIFF MUST SIGN THE .
COMPLAINT).

 

 
